Citation Nr: 0632028	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-36 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of death of the 
veteran, including the issue of whether service connection 
may be granted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and J.A.J., M.D.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 until July 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The February 2001 rating decision concerning entitlement 
to service connection for cause of death is final.

2.  The evidence associated with the claims file subsequent 
to the February 2001 Board decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  At the time of the veteran's death, he was in receipt of 
service connection for dysthymic disorder, formerly referred 
to as depressive reaction, rated as 50 percent disabling.

4.  The veteran's death in 2001 was due to natural causes ; 
due to cardiorespiratory failure, due to or as a consequence 
of myocardial infarct, which was due to or as a consequence 
of arterial hypertension, which was due to or as a 
consequence of chronic liver disease/chronic ethanolism .  
Schizophrenia was listed as a significant condition 
contributing to the cause of death but not related to the 
disease that caused death.  

5.  A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the February 2001 
rating decision is new and material, and the claim for 
service connection for cause of death is reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.104(a), 3.156, 3.159, 20.1103 
(2006).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.301, 3.159, 3.302, 3.303, 3.304, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant seeks service connection for the cause of the 
veteran's death.  A claim for service connection for cause of 
death was previously considered and denied by the RO in 
February 2001.  The February 2001 decision denied the claim 
because the RO stated the veteran was not service connected 
for a condition and because the death certificate listed the 
cause of death as cardiorespiratory arrest.  The RO also 
denied death pension at this time as the veteran did not have 
wartime service.  The appellant did not appeal the decision 
and as such the February 2001 decision represents a final 
decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

Although the RO reopened the claim in its February 2004 
rating decision, the Board is required to consider de novo 
whether new and material evidence has been received to reopen 
a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  
Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The Board may not then proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a de novo review 
of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Although the appellant did not receive this 
notification, the Board finds the evidence associated with 
the claims file is sufficient to reopen the claim and as such 
a deficiency in notice, if any, does not inure to the 
appellant's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At that time of the February 2001 rating decision the 
evidence of record consisted of service medical records, VA 
examinations, VA outpatient treatment records and the 
veteran's death certificate.  Subsequently, additional VA 
outpatient treatment records and a medical opinion from a VA 
physician have been associated with the claims file.  

Initially, the February 2001 rating decision denied the claim 
in part because it found the veteran did not have a service 
connected condition.  However, the Board granted service 
connection for a psychoneurosis in March 1991.  The RO rated 
the disability as depressive reaction under Diagnostic Code 
9405 and assigned a rating of 10 percent with an effective 
date of June 1983.  At the time of the veteran's death, a 50 
percent disability rating was in effect.  In view of the 
reopening of the appellant's claim, the error by the RO in 
its February 2001 rating action does not prejudice the 
appellant's claim.  

In support of her current attempt to reopen the claim of 
service connection for the cause of death, the appellant 
provided a medical opinion which indicated the veteran had 
been misdiagnosed with dysthymic disorder and related that 
the veteran's cause of death was intentional and caused by 
his depression.  This report relates to the unestablished 
element of a medical nexus between the cause of death and a 
service connected disorder.  

The additional evidence received since the February 2001 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for cause of death is 
reopened.

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the appellant and her representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
appellant about the information and evidence VA will seek to 
provide; (3) inform the appellant about the information and 
evidence she was expected to provide and (4) request the 
appellant provide any evidence in her possession which 
pertains to the claim.  This notification was satisfied by 
way of letters dated in May 2001, October 2003 and May 2004.  

The May 2001 letter advised the appellant of the types of 
benefits a surviving spouse of a veteran may be eligible to 
receive.  Applications for these benefits were enclosed.  The 
letter explained DIC benefits, pension benefits and accrued 
benefits.  The RO advised that the surviving spouse is 
entitled to the veteran's rate of compensation for the month 
of his death if the spouse is not otherwise entitled to 
pension or DIC benefits.  The RO informed the appellant that 
the effective date for an award of DIC benefits would be the 
date of the receipt of claim unless the appellant filed the 
application within one year from the date of the veteran's 
death.  The RO also explained the effective date for pension 
benefits would be the date of the receipt of claim unless the 
claim was filed within 45 days of the veteran's death.  The 
appellant was informed an accrued benefit based upon the 
veteran's award or pending claim at the date of his death may 
be paid.  The appellant was advised that an application for 
accrued benefits must be received within one year from the 
date of death.  The RO suggested the appellant seek legal 
representation or advice from a service organization as 
earlier effective dates for pension benefits may not be to 
the appellant's benefit.

The October 2003 letter advised the appellant that the RO was 
working on the appellant's claim for DIC benefits.  The RO 
informed the appellant that evidence showing the veteran died 
in service or medical evidence showing the veteran's service 
connected conditions caused or contributed to the veteran's 
death was needed.  The RO explained DIC benefits were also 
granted if the veteran was continuously rated totally 
disabled due to a service connected disability for at least 
10 years prior to death.  The RO requested evidence 
indicating the appellant was the unmarried surviving spouse 
of the veteran.  The RO advised the appellant that the claim 
for benefits and a medical opinion by a VA physician were 
associated with the claims file.  The RO also explained that 
VA was responsible for obtaining relevant Federal records and 
would make reasonable efforts to obtain private medical 
records.  An enclosure outlining the elements of a DIC claim 
was included.

In May 2004, the appellant was notified of the date and time 
of her hearing.  The appellant was advised to bring with her 
any evidence she wanted to submit in support of her claim.  
An enclosure encouraged the appellant to bring to the hearing 
any medical or lay evidence, including outpatient treatment 
records, laboratory tests, radiological reports, diagnostic 
or evaluative test reports from private military or 
government facilities that had not been previously submitted 
and were relevant to the issue on appeal.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was satisfied by the May 2001 letter which 
explained the types of benefits, any applicable deadlines for 
filing claims, and the different effective dates that may 
apply to the claims.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, private medical records, 
marriage certificate and death certificate are associated 
with the claims file.  Additionally, the appellant provided 
testimony at a RO hearing in July 2004.  

During the RO hearing, the appellant through her 
representative, referred to records which illustrated the 
veteran had a high level of alcohol in his blood and 
supported a theory of suicide.  The RO advised the appellant 
in letters in May 2001, October 2003 and May 2004 to provide 
any records related to the claim.  In spite of being advised 
to submit relevant evidence, the appellant did not advise the 
RO of the existence of this report until the hearing.  
Further, in a statement dated in September 2003 the appellant 
advised the RO that she had no additional evidence to submit 
in connection with this claim.  Nor did the appellant specify 
the location or dates of this laboratory report.  Even 
without such information, the RO, subsequent to learning of 
the report, requested updated treatment records from the San 
Juan VA medical center.  
Given that the record indicates that no autopsy was conducted 
in the death of the veteran, it does not appear that the 
appellant's report of existent blood alcohol samples is 
substantiated.  However, assuming arguendo that such studies 
exist, the appellant has failed to produce any information, 
beyond her mere report, that would allow VA to obtain such 
studies.  It has been held in this regard that "[t]he duty to 
assist is not always a one-way street.  If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the punitive evidence [,]" Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that any further effort towards obtaining such 
records could be conducted, the duty to assist is not a 
license for a "fishing expedition" to ascertain whether there 
might be unspecified information which could possibly support 
a claim. Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  As such, all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained and the case is 
ready for appellate review.


The Merits of the Claim

The appellant seeks service connection for the cause of the 
veteran's death.  Notwithstanding that the veteran's death 
certificate is devoid of any mention of the veteran's 
service-connected dysthymia, the appellant contends that his 
depressive disorder was misdiagnosed, and the true disorder 
led to cardiorespiratory failure - listed as the primary 
cause of death.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
veteran's death, she would be granted DIC benefits under 
38 U.S.C.A. § 1310.  In order to do so, the evidence must 
establish that a service connected disability caused, 
hastened, or substantially and materially contributed to the 
veteran's death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  
The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death. 38 C.F.R. § 3.312(a).  The principal cause of 
death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c)

During his lifetime, the veteran was in receipt of service 
connection for dysthymic disorder, formerly characterized as 
a depressive disorder.  At the time of the veteran's death, 
the dysthymic disorder was assigned a rating evaluation of 50 
percent.  The veteran's death certificate listed the cause of 
death as cardiorespiratory failure, myocardial infarct, 
arterial hypertension, and chronic liver disease/chronic 
elhanolism [sic].  A significant condition contributing to 
the cause of death but not related to the disease that caused 
death was schizophrenia.  No autopsy was performed. The kind 
of death was listed as natural.  

As to direct service connection for the cause of death of the 
veteran, the cardiorespiratory failure, myocardial infarct, 
arterial hypertension, and chronic liver disease/chronic 
elhanolism were not manifested during service or within one 
year of separation from service.  Nor has the appellant 
contended such.  

Rather, the  appellant has proffered the opinion of J.A.J., 
M.D., apparently not the veteran's treating psychiatrist.  He 
opined in September 2003 that the veteran's cause of death 
was chronic and severe major depression and not dysthymia and 
in July 2004 that schizophrenia was an erroneous diagnosis.  
From this point, she argues that:

a.	The veteran was alcohol dependent at the time of 
his death;
	
b.	The veteran was previously reported to have 
attempted suicide by unknown means and/or the mixture of 
medications and alcohol, and;

c.	Perforce, the veteran's death was due to the 
ingestion of alcohol and medications, which in turn led 
to cardiorespiratory failure.    

As an initial matter, there is no reason to doubt the 
accuracy of the death certificate, as signed by a physician 
who reported she attended the veteran for 11 years prior to 
his death.  Indeed, the appellant has reported that the 
certifying physician was the veteran's sister - from which 
can be inferred that she was more aware of the veteran's 
medical history than Dr. J.A.J., whose name first appears in 
the record several years after the veteran's death.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

The basis of Dr. J.A.J.'s opinion is factually suspect in 
several particulars.  First, he reported that it was the 
appellant who reported that the veteran mixed alcohol and 
medications on the day of his death.  However, because no 
autopsy was conducted, and the appellant has not produced any 
information to support her contention that separate blood 
alcohol samples were obtained at the time of death, Dr. 
J.A.J.'s observation as to the mixture of medication and 
alcohol is wholly the product of his speculation.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant). 

Moreover, Dr. J.A.J. was apparently not one of the veteran's 
treating physicians.  His post-mortem opinion that the 
veteran's psychiatric diagnosis was in error is also the 
product of speculation, when viewed with those of the record 
generated during the course of the veteran's life.  In 
particular, that dysthymia was diagnosed during the course of 
treatment renders it highly probative.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

The service-connected dysthymia is not listed on the death 
certificate as any factor in the veteran's death, whereas 
non-service connected schizophrenia (assuming that such is 
correct from the face of the death certificate) is so listed 
as a "significant contributing [disorder] not related to 
disease that caused death."

In the present case, there is a service connected disability 
of dysthymia.  What is missing, however, is a competently 
rendered nexus (i.e., one medically qualified and informed of 
the correct facts of record) to reach evidentiary balance 
indicating the veteran's service-connected disorder caused 
his death.  While several records document the presence of a 
dysthymic disorder, or other psychoneurological disorder, and 
a history of alcohol abuse, these records do not provide an 
opinion as to the relationship, if any, between the two 
conditions.  

For the Board to conclude that the veteran's dysthymia caused 
death would be a conclusion based on speculation and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility. The law has recognized 
in this regard that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board finds that no competent medical evidence has been 
submitted which establishes the death certificate is 
inaccurate and the veteran's cause of death was suicide.  The 
evidence of record documents the past suicide attempts; 
however, the veteran's death certificate states the cause of 
death was natural, not suicide.  Nor did the death 
certificate refer to alcohol intoxication or an overdose of 
prescription medication.  Additionally, the most recent 
medical treatment records in August 1999 and the VA 
examination in December 1999 reported the veteran was not 
suicidal or homicidal.  

While Dr. J. stated that the cause of death was suicide, he 
also indicated he was not sure what medications the veteran 
was taking around the time of his death.  During the July 
2004 hearing, Dr. J. indicated he reviewed the hospital 
discharge summaries dating from October 1980 until February 
1993 but did not report reviewing the medical evidence 
documenting an increased level of alcohol in the veteran's 
blood at the time of death.  Thus, the basis for his 
conclusion that the cause of death was suicide were the 
wife's statements and the existence of past suicide attempts.  
Dr. J's September 2003 statement also fails to provide a 
detailed rationale explaining why the cause of suicide was 
the depressive disorder as opposed to one of the veteran's 
other diagnosed conditions.

To assume that the death certificate was incorrect and the 
cause of death was suicide and to assume that the cause of 
the suicide was the veteran's dysthymic disorder would 
require speculation.  As noted above, service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102.  


There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for cause of death is reopened.  To 
this extent and to this extent only, the appeal is granted.

Service connection for cause of death is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


